UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. Barrett Growth Fund Schedule of Investments February 29, 2012 (Unaudited) Shares Value COMMON STOCKS - 98.52% Chemical Manufacturing - 2.72% Ecolab, Inc. Computer and Electronic Product Manufacturing - 8.34% Apple, Inc. (a) EMC Corp. (a) Teradata Corp. (a) Consumer Durables & Apparel - 3.14% Coach, Inc. Consumer Services - 4.60% Dunkin Brands Group, Inc. (a) Yum! Brands, Inc. Credit Intermediation and Related Activities - 6.25% JPMorgan Chase & Co. Visa, Inc. Data Processing, Hosting and Related Services - 3.79% Automatic Data Processing, Inc. Food Services and Drinking Places - 2.77% McDonald's Corp. General Merchandise Stores - 3.61% Costco Wholesale Corp. Insurance Carriers and Related Activities - 3.04% Verisk Analytics, Inc. (a) Machinery Manufacturing - 3.08% Donaldson Co., Inc. Materials - 6.27% E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Potash Corp. of Saskatchewan, Inc. - ADR Miscellaneous Manufacturing - 4.86% 3M Co. Stryker Corp. Oil and Gas Extraction - 3.07% Devon Energy Corp. Other Information Services - 4.32% Google, Inc. (a) Professional, Scientific, and Technical Services - 5.48% Accenture PLC Tetra Tech, Inc. (a) Publishing Industries (except Internet) - 9.46% Microsoft Corp. MSCI, Inc. (a) Oracle Corp. Rovi Corp. (a) Retailing - 2.27% Tiffany & Co. Software & Services - 5.71% International Business Machines Corp. Intuit, Inc. Support Activities for Mining - 4.07% Schlumberger Ltd. Technology Hardware & Equipment - 2.17% QUALCOMM, Inc. Transportation - 4.55% Norfolk Southern Corp. United Parcel Service, Inc. Transportation Equipment Manufacturing - 4.95% Johnson Controls, Inc. United Technologies Corp. TOTAL COMMON STOCKS Cost($10,790,007) SHORT-TERM INVESTMENTS - 2.34% Money Market Fund - 2.34% Fidelity Institutional Government Portfolio TOTAL SHORT-TERM INVESTMENTS Cost($335,624) Total Investments (Cost $11,125,631) - 100.86% Liabilities in Excess of Other Assets - (0.86)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. ADR American Depositary Receipt The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 29, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 29, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stocks* $ $
